Citation Nr: 0336799	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
with depression and psychotic symptoms.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1968 to September 
1970.

The Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a "nervous condition" in an unappealed rating decision 
dated in January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision in which the RO 
denied service connection for bipolar disorder, and from a 
June 2002 rating decision that granted service connection for 
bilateral hearing loss, and evaluated the disability as 10 
percent disabling.  The grant of service connection and the 
10 percent evaluation were made effective January 29, 2002.  

In January 1999, the RO denied the veteran's service 
connection claim because no new and material evidence had 
been received.  A claim based on the diagnosis of a new 
mental disorder, taken alone or in combination with a prior 
diagnosis of a related mental disorder, states a new claim.  
Epharaim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Bipolar disorder was diagnosed after the RO's 1972 rating 
decision.  Therefore, the claim based on that diagnosis is a 
new claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claim for service connection 
for bipolar disorder, the record suggests that the veteran 
received treatment at the Sharon General Hospital shortly 
after his military discharge in September 1970.  The record 
contains a hospital discharge report dated in November 1995.  
The veteran underwent electroconvulsive therapy (ECT) as part 
of his treatment for bipolar disorder.  He was referred to 
Dr. Anthony A. Racaniello for further treatment; however, 
there are no records that document further treatment.

In a February 1998 Authorization and Consent to Release 
Information statement (VA Form 21-4142), the veteran 
identified treatment from Dr. Covington in April 1993 for a 
psychiatric condition. 

In a letter dated in September 1998, the veteran's 
psychiatrist, Dr. Romulo J. Javier, reported that the veteran 
had received treatment for his bipolar disorder at the Center 
for Personal and Family Growth since December 1991.  Dr. 
Javier noted treatment provided by Drs. Michael Tronetti and 
Richard Hahn.  

In a letter dated in November 1998, Dr. Ronald Zelazowski 
reported seeing the veteran for a clinical psychological 
disability evaluation on April 11, 1995.  He also reported 
providing individual psychotherapy from July 1995 to May 
1996.  He could not provide VA with any reports but 
instructed all requests for information to be directed to the 
Pennsylvania Bureau of Disability Determination.  

In a letter dated in November 1998, Dr. Lance A. Besner 
reported providing the veteran with medication management for 
bipolar disorder from June 1994 through September 1995. 

In a letter dated in May 2002, Dr. Terje Fokstuen reported 
that the veteran was admitted to the Bradford Regional 
Medical Center, general psychiatric ward in August 1999.  Dr. 
Fokstuen noted individual psychotherapy from August 1999 
until May 2002.  

VA is required to assist claimants by obtaining copies of 
relevant private treatment records.  38 U.S.C.A. § 5103A(b) 
(West 2002).  None of the treatment records from these health 
care providers have been associated with the veteran's claims 
file.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In a letter dated in June 2002, Dr. Elizabeth Mayberry-
Johnson provided a medical opinion that the veteran's current 
bipolar disorder was related to his in-service suicide 
attempt and subsequent diagnosis of passive-aggressive 
personality disorder.  

The veteran was afforded a VA examination in September 1998, 
however, the examiner did not express an opinion as to 
whether bipolar disorder was related to service.  

In his November 2002 substantive appeal, the veteran 
contended that his hearing loss was severe and would "get 
progressively worse."  A current examination is needed to 
determine whether an increased rating for bilateral hearing 
loss is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request any medical 
records and decisions regarding the 
veteran's claim for Social Security 
disability benefits.

2.  The RO should take the necessary steps 
to obtain medical records for the veteran 
from the following health care providers 
and facilities:

?	Obtain any psychiatric treatment 
records for the veteran for the 
period from October 1970 to October 
1971 from Sharon General Hospital, 
740 E. State Street, Sharon, PA, 
16146-3328.  

?	Ask the veteran to provide the full 
name, mailing address, and dates of 
service for treatment for a 
psychiatric condition from April 1993 
from a Dr. Covington, then obtain all 
medical records.

?	Obtain any medical records dated 
since December 1995 from Anthony A. 
Racaniello, M.D., WCA Hospital, 207 
Foote Avenue, Jamestown, NY, 14702.  

?	The RO should obtain all psychiatric 
treatment records for the period from 
June 1994 through September 1995 from 
Drs. Romulo J. Javier, Michael 
Tronetti, and Richard Hahn, Center 
for Personal and Family Growth, 
Sterling Square, 3330 Peach Street, 
Erie, PA, 16508.    

?	The RO should request the April 1995 
clinical evaluation and other 
treatment records dated from July 
1995 to May 1996 of Dr. Ronald R. 
Zelazowski's treatment from the 
Pennsylvania Bureau of Disability 
Determination, 351 Harvey Avenue 
Greensburg, PA 15605. 

?	Obtain treatment records from Lance 
A. Besner, M.D., 1611 Peach Street, 
Suite 300, Erie, PA, 16501for the 
period from June 1994 to September 
1995.

?	Obtain any psychiatric treatment 
records from August 1999 to May 2002 
from Terje Fokstuen, M.D., 110 Campus 
Drive, Bradford, PA, 16701.  

?	Obtain treatment records from June 
2002 from Elizabeth Mayberry-Johnson, 
Ph.D., Family Medicine of Warren, 143 
Pleasant Drive, Warren, Pennsylvania, 
16365.  

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the etiology of any current 
psychiatric disability.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
psychiatric disability was initially 
manifested in service, or that a psychosis 
was symptomatic in the year after the 
veteran's separation from service in 
September 1971.  The veteran was seen for 
psychiatric evaluation during service in 
August 1970, and a private medical 
treatment record shows that bipolar 
disorder was diagnosed in November 1995.
Send the claims folder to the examiner for 
review.  The examiner should note such 
review in the examination report.

4.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an audiological examination to 
determine the current degree of severity 
of his service-connected bilateral hearing 
loss.  Send the claims folder to the 
examiner for review.  The examiner should 
note such review in the examination 
report.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.    

6.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


